Poe cuanto, en cumplimiento de la resolución dictada por este Tribunal el día 7 del corriente la Maryland Casualty Company ha radicado su moción sobre consignación de fianza, acompañada de su check No. 012962, pagadero al Secretario-Repórter de la Corte Su-prema, por $3,133.91, cantidad que representa $3,111.11 por principal, más $22.80 por intereses al 8 por ciento desde mayo 6, 1937 hasta junio 9, 1937;
Por cuanto, dicha fiadora Maryland Casualty Company había radicado con su moción sobre consignación de cantidad y liquidación de fianza el check No .010042, a favor del “Clerk” de la Corte Su-prema de Puerto Rico, por $20.00, importe de las costas concedidas en apelación a la parte demandante en el caso arriba titulado por la Corte de Circuito de Apelaciones para el Primer Circuito de los Estados Unidos;
Por cuanto, la parte demandante ha expresado su conformidad al ser notificada de la referida moción sobre consignación de fianza;
Por tanto, se decreta: (a) declara el Tribunal bien hechas las consignaciones de las sumas depositadas por la Maryland Casualty Company como fiadora en la fianza de “supersedeas” y “cost bond” aprobada por el Tribunal Supremo en abril 13, 1936; (5) se ordena al Secretario-Repórter que entregue a la Maryland Casualty Company o a sus abogados la fianza original objeto de la consignación, quedando relevada de toda responsabilidad por dicha fianza la fia-dora Maryland Casualty Company; (o) decreta el Tribunal que desde esta fecha la fiadora Maryland Casualty Company queda subro-gada en derecho hasta el importe de las sumas consignadas y ante-*933riormente expresadas, en cualquier reclamación, gravamen o derecho que en el caso de epígrafe pudiera corresponder al demandante contra los demandados, a virtud de la sentencia recaída a favor de aquél en el caso objeto de la consignación; y (d) se autoriza al Secretario-Repórter para que entregue a la parte demandante o a sus abogados los cheques antes descritos.
El Juez Asociado Sr. Córdova Dávila no intervino.